Citation Nr: 1637585	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  08-26 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck and shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a disability of the toes, including hammertoes. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

5.  Entitlement to compensable rating for residuals of a right ankle sprain before February 22, 2010, and to a rating in excess of 10 percent thereafter.

6.  Entitlement to service connection for muscle and joint pains.  

7.  Entitlement to service connection for residuals of a concussion.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for diabetes mellitus (diabetes).

10.  Entitlement to service connection for fatigue.  

11.  Entitlement to service connection for a gastrointestinal disability.

12.  Entitlement to service connection for a bilateral hearing loss disability.

13.  Entitlement to service connection for a sinus disability.

14.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), anxiety, and depression.

15.  Entitlement to service connection for sleep apnea.

16.  Entitlement to service connection for a heart disability, including cardiomyopathy and arrhythmia.

17.  Entitlement to service connection for shortness of breath.  

18.  Entitlement to service connection for hypertension.

19.  Entitlement to service connection for elevated cholesterol. 

20.  Entitlement to service connection for deep vein thrombosis (DVT).

21.  Entitlement to service connection for erectile dysfunction (ED).

22.  Entitlement to a rating in excess of 10 percent for tinnitus.

23.  Entitlement to a compensable rating for pseudofolliculitis barbae.

24.  Entitlement to a rating in excess of 10 percent for bronchitis.
 

REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions of the VA RO.  

A July 2006 rating decision denied service connection for a bilateral knee disability, diabetes, residuals of a concussion, residuals of a left ankle sprain, and a neck and shoulder disability.  The July 2006 rating decision granted service connection for residuals of a right ankle sprain with a noncompensable evaluation, and it granted service connection for bronchitis with a 10 percent evaluation.  

A January 2009 rating decision denied service connection for fatigue, gastrointestinal problems, headache, muscle and joint pains, and shortness of breath.  

A July 2010 rating decision denied service connection for a bilateral hearing loss disability, a sinus disability, hypertension, and a disability of the toes, including hammertoes.  The July 2010 rating decision granted service connection for tinnitus with a 10 percent evaluation.  

A January 2013 rating decision denied service connection for an acquired psychiatric disability, sleep apnea, a heart disability, elevated cholesterol, DVT, ED, and peripheral neuropathy of the bilateral upper extremities.  The January 2013 rating decision granted service connection for pseudofolliculitis barbae with a noncompensable evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2012 and October 2014, the Veteran requested to be scheduled for a Board hearing before a Veterans Law Judge (VLJ) at a local VA office.  To date, such a hearing has not been scheduled.  While the Veteran has additionally requested to participate in a hearing before RO personnel, and indeed, such a hearing was scheduled to occur on September 16, 2016, there is no indication in the record that the Veteran has withdrawn his request for a Board hearing.  Moreover, since jurisdiction has been conveyed on the Board with regard to a number of issues, a DRO hearing is no longer the appropriate hearing option.  As such, a Board hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


